DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following informalities: 
In Fig. 2, the method steps should be labeled with reference numbers.
In Fig. 2, the box captioned “Extract set of events from serious games…”, is drawn twice.
In Fig. 3, the box captioned “Dr. Quinzel revise the dashboard…”, should read “Dr. Quinzel revises the dashboard…”.
In Fig. 3, the box captioned “Lola is a patient with Parkinson. Dr. Quinzel requested that one week before the appointment. Lola needs to play a game three times a day…” should read “Lola is a patient with Parkinson’s. Dr. Quinzel requested that one week before the appointment, Lola needs to play a game three times a day…” (A comma should follow “appointment”, not a period).
In Fig. 4, the elements of the system should be labeled with reference numbers.  
In Fig. 5, the elements of the system should be labeled with reference numbers.  
In Fig. 5, the captions of the lines between the labeled boxes are too small and should be resubmitted in a larger font. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because of the following informalities: 
In [0005], “The side-effects of Levedopa are almost systematic” should read “The side-effects of Levedopa are almost always systematic”.  
In [0008], “both chemical and surgical” should be followed by a comma.
In [0028], “requires a patent to perform a task” should read “requires a patient to perform a task”.
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In Claim 20, “The method of claim 14” should read “The system of claim 14”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game”.  It is unclear what the difference between a Parkinson’s disease sign and a Parkinson's disease symptom based on the disclosure. The difference is not defined by the claims, the specification does not provide a standard for ascertaining the requisite difference, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In [0002] and [0029]-[0030] of the specification, the term “signs” appears to be presented as a synonym to “symptoms”. The intended meaning of the term “symptoms” is clearly defined in [0030]-[0031], but no intended meaning of the term “signs” or the intended difference is presented. The other mention of the terms “sign” and “signs” in Fig. 1, [0005], [0009], [0011], [0019] give no further definition on how exactly Parkinson’s signs differ from Parkinson’s symptoms. For the purposes of substantive examination, the examiner is interpreting the intended meaning of the term “signs” to be exactly the same as the term “symptom” in the disclosure, and thus a synonym of the word “symptom”.  
Claims 2 and 5, which recite the term “Parkinson’s disease sign and [a] Parkinson's disease symptom…” are rejected by the same rationale as Claim 1.
Claims 2-7 are rejected by virtue of dependence on Claim 1.
Claim 7 recites “The method of claim 1, wherein generating adaptive games with a deep neural network model trained using past games given to the patient, past performance of these games, past motor neuronal tests, patient profile, and current and predicted patient conditions and context”. It is unclear from this claim what exactly is doing the generating of the adaptive games, as the clause “wherein generating adaptive claims…” lacks a subject. For the purposes of substantive examination, the examiner is further comprising generating adaptive games….”.
Claim 8 recites the limitation “monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game”.  It is unclear what the difference between a Parkinson’s disease sign and a Parkinson's disease symptom based on the disclosure. The difference is not defined by the claims, the specification does not provide a standard for ascertaining the requisite difference, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In [0002] and [0029]-[0030] of the specification, the term “signs” appears to be presented as a synonym to “symptoms”. The intended meaning of the term “symptoms” is clearly defined in [0030]-[0031], but no intended meaning of the term “signs” or the intended difference is presented. The other mention of the terms “sign” and “signs” in Fig. 1, [0005], [0009], [0011], [0019] give no further definition on how exactly Parkinson’s signs differ from Parkinson’s symptoms. For the purposes of substantive examination, the examiner is interpreting the intended meaning of the term “signs” to be exactly the same as the term “symptom” in the disclosure, and thus a synonym of the word “symptom”.  
Claims 9-13 are rejected by virtue of dependence on Claim 8.
Claim 14 recites the limitation “monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game”.  It is unclear what the difference between a Parkinson’s disease sign and a Parkinson's disease symptom based on the disclosure. The difference is not defined by the claims, the specification does not provide a standard for ascertaining the requisite difference, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In [0002] and [0029]-[0030] of the specification, the term “signs” appears to be presented as a synonym to “symptoms”. The intended meaning of the term “symptoms” is clearly defined in [0030]-[0031], but no intended meaning of the term “signs” or the intended difference is presented. The other mention of the terms “sign” and “signs” in Fig. 1, [0005], [0009], [0011], [0019] give no further how exactly Parkinson’s signs differ from Parkinson’s symptoms. For the purposes of substantive examination, the examiner is interpreting the intended meaning of the term “signs” to be exactly the same as the term “symptom” in the disclosure, and thus a synonym of the word “symptom”.  
Claim 18, which recites the term “Parkinson’s disease sign and [a] Parkinson's disease symptom…” is rejected by the same rationale as Claim 14.
Claims 15-20 are rejected by virtue of dependence on Claim 14.
Claim 20 recites “The method of claim 14, wherein generating adaptive games with a deep neural network model trained using past games given to the patient, past performance of these games, past motor neuronal tests, patient profile, and current and predicted patient conditions and context”. It is unclear from this claim what exactly is doing the generating of the adaptive games, as the clause “wherein generating adaptive claims…” lacks a subject. For the purposes of substantive examination, the examiner is interpreting this claim to mean ““The system of claim 1, further comprising generating adaptive games….”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, II et al (US 2018/0360371 Al, hereinafter Hamilton).
Regarding Claim 1, Hamilton discloses a computer-implemented Parkinson's disease (Fig. 5, [0058], [0060]) treatment method (“The present invention may be … a method”, [0122]), the method comprising: 
administering a game to a user (“subject is given objects, toys, etc., and told to perform a task requiring fine motor skills”, [0054]); 
monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game (“The recording of the subject's hands, face, body, or any combination thereof is then sent to cognition analysis 122”, [0054]); 
adjusting treatment of the user depending on the Parkinson's sign and the Parkinson's symptom (“the graphs and various analysis may come with recommendations as to treatments or further tests necessary for the subject”, [0084]); and 
suggesting a tailored rehabilitation exercise for the user based on the treatment (“several of the same or similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, [0055]; “The cognitive analysis report may include such items as an increase or a decrease in the subject's body motor skill performance levels,”, [0057]; by administering the same or similar games after recommending treatments in order to monitor the change in performance, a personalized exercise for the purposes of rehabilitation is suggested based on the treatment).
Regarding Claim 2, Hamilton discloses the method of claim 1, wherein the Parkinson's sign and the Parkinson's symptom are automatically extracted (Step 206, Fig. 2; “cognition analysis 122 creates a cognitive analysis report based on the analysis of the recorded data on the subject (i.e., step 204”, [0057]) from at least one of a speech and a facial expression (“cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]) of the user using non-invasive technology through the game.  
Regarding Claim 3, Hamilton discloses the method of claim 1, wherein the game models effects of Parkinson's disease (“The cognitive analysis report may include…a likelihood finding of a specific disease or impairment”, [0057]) on at least one of a typing ability, a computer mouse movement, a 
Regarding Claim 5, Hamilton discloses the method of claim 1, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“several of … similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, [0055]) based on analyzing a past Parkinson's sign and the Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (the result of previous tests in previous months).  
Regarding Claim 6, Hamilton discloses the method of claim 1, wherein the tailored rehabilitation exercise includes adapting a display parameter of a device for the game (“The subject may be given … instructions on a type of building to build with the blocks (e.g., a diagram, a written set of instructions, a picture of what the finished product is supposed to look like”, [0054]; all of these can be put on a display for a device, wherein the device is adapted to load the diagram/instructions/picture).  
Regarding Claim 8, Hamilton discloses a computer program product (“The present invention may be a system, a method, and/or a computer program product”, [0122]) for Parkinson's disease treatment (“a computer program product for enhancing the processing of workloads is provided, based on the method described”, [0004]), the computer program product comprising a computer-readable storage medium (Element 408, Fig. 10, [0118]) having program instructions embodied therewith (“The computer readable storage medium can be a tangible device that can retain and store instructions”, [0123]), the program instructions executable by a computer (“Computer readable program instructions for carrying out operations of the present invention”, [0125]) to cause the computer to perform: 
administering a game to a user (“subject is given objects, toys, etc., and told to perform a task requiring fine motor skills”, [0054]); 
monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game (Step 204, Fig. 4; “The recording of the subject's hands, face, body, or any combination thereof is then sent to cognition analysis 122”, [0054]); 

suggesting a tailored rehabilitation exercise for the user based on the treatment (“several of the same or similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, [0055]; “The cognitive analysis report may include such items as an increase or a decrease in the subject's body motor skill performance levels,”, [0057]; by administering the same or similar games after recommending treatments in order to monitor the change in performance, a personalized exercise for the purposes of rehabilitation is suggested based on the treatment).
Regarding Claim 9, Hamilton discloses the computer program product of claim 8, wherein the Parkinson's sign and the Parkinson's symptom are automatically extracted (Step 206, Fig. 2; “cognition analysis 122 creates a cognitive analysis report based on the analysis of the recorded data on the subject (i.e., step 204”, [0057]) from at least one of a speech and a facial expression (“cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]) of the user using non-invasive technology through the game.  
Regarding Claim 10, Hamilton discloses computer program product of claim 8, wherein the game models effects of Parkinson's disease (“The cognitive analysis report may include…a likelihood finding of a specific disease or impairment”, [0057]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture and a facial expression (Step 204, on which Step 206 is based; “cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]).  
Regarding Claim 12, Hamilton discloses the computer program product of claim 8, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“several of … similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, 
Regarding Claim 13, Hamilton discloses the computer program product of claim 8, wherein the tailored rehabilitation exercise includes adapting a display parameter of a device for the game (“The subject may be given … instructions on a type of building to build with the blocks (e.g., a diagram, a written set of instructions, a picture of what the finished product is supposed to look like”, [0054]; all of these can be put on a display for a device, wherein the device is adapted to load the diagram/instructions/picture).  

Claim(s) 1-3, 5-6, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres et al (US 2014/0336539 Al, hereinafter Torres).
Regarding Claim 1, Torres discloses a computer-implemented Parkinson's disease treatment method, the method comprising: 
administering a game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as  game to make it attractive to the child”, [0058]; [0073]); 
monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); 
adjusting treatment of the user depending on the Parkinson's sign and the Parkinson's symptom (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]); and 
suggesting a tailored rehabilitation exercise for the user based on the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).
Regarding Claim 2, Torres discloses the method of claim 1, wherein the Parkinson's sign and the Parkinson's symptom are automatically extracted from at least one of a speech and a facial expression of 
Regarding Claim 3, Torres discloses the method of claim 1, wherein the game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 5, modified Torres discloses the method of claim 1, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's sign and the Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 6, Torres discloses the method of claim 1, wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game (“Once the exploration turns systematic, the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; “dynamic media or interface … may be a … screen”, [0006]).  
Regarding Claim 14, Torres discloses a Parkinson's disease treatment system, the system comprising: 
a processor (“dynamics media with controllable dynamics”, [0050]; this requires a processor); and 

administering a game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as  game to make it attractive to the child”, [0058]; [0073]); 
monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); 
adjusting treatment of the user depending on the Parkinson's sign and the Parkinson's symptom (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]); and 
suggesting a tailored rehabilitation exercise for the user based on the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).
Regarding Claim 15, Torres discloses the system of claim 14,  wherein the Parkinson's sign and the Parkinson's symptom are automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) using non-invasive technology through the game (“video input from a camera facing the child”, [0064]).  
Regarding Claim 16, Torres discloses the system of claim 14, wherein the game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 18, Torres discloses the system of claim 14, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's sign and the Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 19, Torres discloses system of claim 14, wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game (“Once the exploration turns systematic, the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; “dynamic media or interface … may be a … screen”, [0006]).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2019/0200915 A1, hereinafter Baker).
Regarding Claim 1, Baker discloses a computer-implemented Parkinson's disease treatment method, the method comprising:
administering a game to a user (Figs. 1A-3C); 
monitoring a Parkinson's disease sign and a Parkinson's disease symptom based on a result of the user playing the game (“the mobile device is adapted to perform or acquire data from fine motoric assessments”, [0179]); 
adjusting treatment of the user depending on the Parkinson's sign and the Parkinson's symptom (“recommendations on life style or therapy can be provided to the patients”, [0333]); and 
suggesting a tailored rehabilitation exercise for the user based on the treatment (“determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Meyer et al (US 2013/0345524 Al, hereinafter Meyer).
Regarding Claim 4, Torres discloses the method of claim 1. Torres discloses the claimed invention except for expressly disclosing wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user. However, Meyer teaches wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“For example, the client device described herein can be programmed to perform [the] test to gather patient responses for… the unified Parkinson's disease rating scale (UPDRS)”, [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Torres, with the UPDRS scale of Meyer, because this is a quantifiable way to measure Parkinson’s disease, as taught by Meyer (“other quantifiable scales”, [0019]; this implies the UPDRS is quantifiable).
Regarding Claim 17, Torres discloses the system of claim 14. Torres discloses the claimed invention except for expressly disclosing wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user.  However, Meyer teaches wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“For example, the client device described herein can be programmed to perform [the] test to gather patient responses for… the unified Parkinson's disease rating scale (UPDRS)”, [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Torres, with the UPDRS scale of Meyer, because this is a quantifiable way to measure Parkinson’s disease, as taught by Meyer (“other quantifiable scales”, [0019]; this implies the UPDRS is quantifiable).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Non-Patent Literature (NPL) to Park et al (“Generating Educational Game Levels with Multistep Deep Convolutional Generative Adversarial Networks”, hereinafter Park).
Regarding Claim 7, Torres discloses the method of claim 1, further comprising generating adaptive games using past games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for 
Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Torres, with the generating adaptive games with a deep neural network model of Park.
Regarding Claim 20, Torres discloses the system of claim 14, further comprising generating adaptive games with a deep neural network model trained using past games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for comparison to the first assay with regards to performance using motor neurons), patient profile (“Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured…”, [0047]), and current and predicted patient 
Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Torres, with the generating adaptive games with a deep neural network model of Park.



Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Meyer.
Regarding Claim 4, Hamilton discloses the method of claim 1. Torres discloses the claimed invention except for expressly disclosing wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user. However, Meyer teaches wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“For example, the client device described herein can be programmed to perform [the] test to gather patient responses for… the unified Parkinson's disease rating scale (UPDRS)”, [0019]). It would have been obvious to one of ordinary skill 
Regarding Claim 11, Hamilton discloses the computer program product of claim 8. Hamilton discloses the claimed invention except for expressly disclosing wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user.  However, Meyer teaches wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“For example, the client device described herein can be programmed to perform [the] test to gather patient responses for… the unified Parkinson's disease rating scale (UPDRS)”, [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Hamilton, with the UPDRS scale of Meyer, because this is a quantifiable way to measure Parkinson’s disease, as taught by Meyer (“other quantifiable scales”, [0019]; this implies the UPDRS is quantifiable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Tafazzoli et al (US 2016/0089073 A1), which discloses calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (Step 114, Fig. 1; [0054]) based on administering a game to the user ([0045]).
See Krishna Rao et al (US 2016/0189371 A1), which discloses extracting a Parkinson's sign and the Parkinson's symptom from at least one of a speech and a facial expression of a user using non-invasive technology ([00029], Abstract).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791